DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 4 and 14 is/are objected to because of the following informalities:
(a) in claim 4, “rations” on the last line should probably be --ratios--; and
(b) in claim 14, “system” on the first line should probably be --method--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichardt et al. (Fluorescence measurements for evaluating the application of multivariate analysis techniques to optically thick environments, SAND2010-6571 (October 2010), 24 pages) in view of Pagano et al. (Assessment of inner filter effects in fluorescence spectroscopy using the dual-pathlength method: a study of the jet fuel JP-4, Proceedings of SPIE Vol. 3856 (November 1999), pp. 289-297).
	In regard to claim 1, Reichardt et al. disclose a method comprising:
(a) spatially positioning a container, an ultraviolet laser source and a detector relative to each other (e.g., “… cuvette is mounted on a two-axis translation stage to allow repeatable probing at different spatial locations. Figure 1 displays the coordinate system describing the location in the cuvette, where the x-coordinate corresponds to increased primary absorption of the laser beam, and the y-coordinate corresponds to increased secondary absorption of the fluorescence, as well as potential re-emission of that absorbed fluorescence …” in the first section 2.1 paragraph), the container carrying a sample comprising a first component and a e.g., “… quantify the relative components … cuvette-contained samples …” in the last section 1 paragraph and the first section 2.1 paragraph), the ultraviolet laser source configured to emit an ultraviolet laser at a wavelength to irradiate the sample in the container (e.g., “… diode-pumped Nd:YAG microlaser … generate 355-nm pulses …” in the first section 2.1 paragraph), the wavelength configured to induce fluorescence in the sample, the detector configured to detect the induced fluorescence (e.g., “… Andor DH501-25F-913 ICCD (intensified charge-coupled device) is mounted to the spectrometer to capture the dispersed fluorescence …” in the second section 2.1 paragraph);
(b) irradiating the sample in the container with the ultraviolet laser at a plurality of locations within the container at a respective plurality of distances from the detector (e.g., “… cuvette is mounted on a two-axis translation stage to allow repeatable probing at different spatial locations. Figure 1 displays the coordinate system describing the location in the cuvette, where the x-coordinate corresponds to increased primary absorption of the laser beam, and the y-coordinate corresponds to increased secondary absorption of the fluorescence, as well as potential re-emission of that absorbed fluorescence …” in the first section 2.1 paragraph), the respective plurality of locations arranged in a straight line normal to the detector (e.g., “… decoupling the x and y translations requires that the beam path be oriented 90° relative to the centerline of the detection optics …” in the first section 2.2 paragraph); and
(c) determining a volume of the first component in the sample based on induced fluorescence detected by the detector at each of the plurality of locations arranged in the straight line normal to the detector (e.g., “… applying multivariate approaches, using ” in the last section 1 paragraph).
While Reichardt et al. also disclose (last section 4 paragraph) that “… applications well beyond lidar …”, the method of Reichardt et al. lacks an explicit description that the “applications” comprise the sample, the first component, and the second component being hydrocarbons.  However, Pagano et al. teach (abstract, second paragraph on pg. 293, and second paragraph on pg. 296) that “… fluorescence data analysis algorithms … identification and quantification of fluorescent analytes … cell shift method16-19, cell rotation method20,21, and dual-pathlength method (presented here) all correct for IFE in this way, with comparable competency. All three techniques are based on the principle that varying pathlengths along the excitation and emission axes (by moving or otherwise manipulating the cell) can correct for IFE without separate absorption measurements … JP-4, a "wide-cut" fuel, is composed of about 13% aromatic hydrocarbons, 1.0% olefin hydrocarbons, and 86% saturated hydrocarbons.22 For this complex mixture, it has been shown that IFE is the dominant concentration-dependent source of perturbations in the fluorescence spectrum up to about 0.2% JP-4 in cyclohexane …”.  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional application (e.g., “quantification of fluorescent analytes” in “JP-4”) for the unspecified “applications” of Reichardt et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the e.g., quantify a first hydrocarbon volume in a hydrocarbon sample) as the unspecified “applications” Reichardt et al.
Claim(s) 2-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichardt et al. in view of Pagano et al. as applied to claim(s) 1 above, and further in view of Coppeta et al. (Dual emission laser induced fluorescence for direct scalar behavior measurements, Experiments in Fluids Vol. 25 (June 1998), pp. 1-15).
	In regard to claim 2 which is dependent on claim 1, Reichardt et al. also disclose that the induced fluorescence comprises a plot of fluorescence intensity over a range of wavelengths, wherein, the plot of fluorescence over the range of wavelengths at each of the plurality of locations comprises a greatest fluorescence intensity at a first wavelength of the range of wavelengths and a second greatest fluorescence intensity at a second wavelength of the range of wavelengths (e.g., see the plot in Fig. 6 of fluorescence intensity (in units of “ICCD counts”) over a range of wavelengths (in units of “nm”) comprising a greatest fluorescence intensity at a first wavelength and a second greatest fluorescence intensity at a second wavelength), wherein determining the volume of the first component comprises determining, at each of the plurality of locations (e.g., see y = 0, 1, 2, 3, 4, 5, 6, and 7 mm in Fig. 6), a respective greatest fluorescence intensity and a second greatest fluorescence intensity over the range of wavelengths (e.g., see the greatest fluorescence intensity changes ~0.5x104 ICCD counts and the second greatest fluorescence intensity have a smaller change of ~0.3 x104 ICCD counts as y changes from 0 to 7 mm at x=7mm in Fig. 6).  The method of Reichardt et al. lacks an explicit description that at each of the plurality of locations, the  et al. teach (last two section 1 paragraphs and second section 4.1 paragraph) that “… If the fluorescence intensity from each dye is measured simultaneously, the fluorescence ratios will be independent of laser light alignment, distribution, and intensity … we first present a demonstration of the ratiometric technique for measuring pH, then present a number of different possible dye combinations for measuring pH and temperature, and then conclude with two more simple demonstrations (measuring the amount of mixing and the temperature) … since the attenuation of dye 1 is a function of path length (not the scalar being measured) knowing the path length allows one to normalize the fluorescence ratios …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine fluorescence ratio using the greatest fluorescence intensity and the second greatest fluorescence intensity of Reichardt et al., in order to obtain fluorescence ratio independent of laser light alignment, distribution, and intensity and wherein the fluorescence ratio at each of the plurality of locations are dependent on path length.
	In regard to claim 3 which is dependent on claim 2, Reichardt et al. also disclose that each known volume ratio being a ratio of a known volume of the first component to a known volume of the sample (e.g., see known 100% volume ratio in Fig. 5, known 90% 10% volume ratio in Fig. 6, known 80% 20% volume ratio in Fig. 7, known 70% 30% volume ratio in Fig. 8, known 60% 40% volume ratio in Fig. 9, known 50% 50% volume ratio in Fig. 10).  The method of Reichardt et al. lacks an explicit description that determining the volume of the first component comprises constructing a calibration plot of the plurality of locations to a plurality of known volume ratios.  However,  et al. teach (last two section 1 paragraphs and second section 4.1 paragraph) that “… If the fluorescence intensity from each dye is measured simultaneously, the fluorescence ratios will be independent of laser light alignment, distribution, and intensity … we first present a demonstration of the ratiometric technique for measuring pH, then present a number of different possible dye combinations for measuring pH and temperature, and then conclude with two more simple demonstrations (measuring the amount of mixing and the temperature) … since the attenuation of dye 1 is a function of path length (not the scalar being measured) knowing the path length allows one to normalize the fluorescence ratios …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the calibration plot of Reichardt et al. for the plurality of locations at a plurality of known volume ratios, in order to calibrate “attenuation of dye 1 is a function of path length”.
	In regard to claim 4 which is dependent on claim 3, Reichardt et al. also disclose that the plurality of known volume ratios comprise six volume ratios (e.g., see known 100% 0% volume ratio in Fig. 5, known 90% 10% volume ratio in Fig. 6, known 80% 20% volume ratio in Fig. 7, known 70% 30% volume ratio in Fig. 8, known 60% 40% volume ratio in Fig. 9, known 50% 50% volume ratio in Fig. 10).
	In regard to claim 5 which is dependent on claim 4, the method of Reichardt et al. lacks an explicit description that the six volume ratios include 95%:5% and 85%:15%.  However, Pagano et al. teach (abstract, second paragraph on pg. 293, and second paragraph on pg. 296) that “… fluorescence data analysis algorithms … identification and quantification of fluorescent analytes … cell shift method16-19, cell rotation method20,21, and dual-pathlength method (presented here) all correct for IFE in this way, with comparable competency. All three techniques are based on the principle that varying pathlengths along the excitation and emission axes (by moving or 22 For this complex mixture, it has been shown that IFE is the dominant concentration-dependent source of perturbations in the fluorescence spectrum up to about 0.2% JP-4 in cyclohexane …”.  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional application (e.g., “quantification of fluorescent analytes” in “JP-4”) for the unspecified “applications” of Reichardt et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide additional known volume ratios such as 95%:5% and 85%:15% in the method of Reichardt et al., in order to obtain additional calibration data so as to reduce the interpolation interval between calibration data.
	In regard to claim 6 which is dependent on claim 3, Reichardt et al. also disclose that constructing the calibration plot comprises:  preparing each known sample by mixing a known volume of the first component with a known volume of the sample resulting in a plurality of known samples (e.g., “… Mixing these two dyes in different ratios allows spanning a large range of primary and secondary absorption for a data set rich in inner filter effects …” in the section 2.3 paragraph); and for each known sample: placing a quantity of each known sample in the container (e.g., “… Quantitatively comparing spectra from different cuvette-” in the first section 2.2 paragraph), and irradiating each known sample in the container with the ultraviolet laser at the plurality of locations within the container at the respective plurality of distances from the detector (e.g., “… cuvette is mounted on a two-axis translation stage to allow repeatable probing at different spatial locations. Figure 1 displays the coordinate system describing the location in the cuvette, where the x-coordinate corresponds to increased primary absorption of the laser beam, and the y-coordinate corresponds to increased secondary absorption of the fluorescence, as well as potential re-emission of that absorbed fluorescence … acquired spectra span the spatial range x = 0.0-7.0 mm, y = 0.0-7.0 mm …” in the first section 2.1 paragraph and the first section 3 paragraph).
	In regard to claim 7 which is dependent on claim 6, Reichardt et al. also disclose that constructing the calibration plot further comprises, for each known sample: measuring, at each location of the plurality of locations, a respective greatest fluorescence intensity and a second greatest fluorescence intensity over the range of wavelengths (e.g., see the plot in Fig. 6 of fluorescence intensity (in units of “ICCD counts”) over a range of wavelengths (in units of “nm”) comprising a greatest fluorescence intensity at a first wavelength and a second greatest fluorescence intensity at a second wavelength).  The method of Reichardt et al. lacks an explicit description that at each of the plurality of locations, the greatest fluorescence intensity and the second greatest fluorescence intensity are used to determine a fluorescence intensity ratio for each known sample.  However, Coppeta et al. teach (last two section 1 paragraphs and second section 4.1 paragraph) that “… If the fluorescence intensity from each dye is measured simultaneously, the fluorescence ratios will be independent of laser light alignment, distribution, and intensity … we first present a demonstration of the ratiometric technique for measuring pH, ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine fluorescence ratio using the greatest fluorescence intensity and the second greatest fluorescence intensity of Reichardt et al., in order to obtain fluorescence ratio independent of laser light alignment, distribution, and intensity and wherein the fluorescence ratio at each of the plurality of locations are dependent on path length.
	In regard to claims 8 and 9 which are dependent on claim 7, the method of Reichardt et al. lacks an explicit description that determining the first hydrocarbon volume comprises determining, from the calibration plot, a location at which the fluorescence intensity ratio matches a reference fluorescence intensity ratio identified as a known fluorescence intensity ratio that is the same at the locations for the known hydrocarbon samples from a constructed plot of the fluorescence intensity ratios at the respective locations for the known hydrocarbon samples.  However, Coppeta et al. teach (last two section 1 paragraphs and second section 4.1 paragraph) that “… If the fluorescence intensity from each dye is measured simultaneously, the fluorescence ratios will be independent of laser light alignment, distribution, and intensity … we first present a demonstration of the ratiometric technique for measuring pH, then present a number of different possible dye combinations for measuring pH and temperature, and then conclude with two more simple demonstrations (measuring the amount of mixing and the temperature) … since the attenuation of dye 1 is a function of path length (not the ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the path length dependence of Reichardt et al., in order to determine the first hydrocarbon volume from the calibration plot, a location at which the fluorescence intensity ratio matches a reference fluorescence intensity ratio identified as a known fluorescence intensity ratio that is the same at the locations for the known hydrocarbon samples from a constructed plot of the fluorescence intensity ratios at the respective locations for the known hydrocarbon samples.
	In regard to claim 14 which is dependent on claim 4, the cited prior art is applied as in claim 5 above.  Applicant is advised that should claim 5 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).
Claim(s) 10, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reichardt et al. (Fluorescence measurements for evaluating the application of multivariate analysis techniques to optically thick environments, SAND2010-6571 (October 2010), 24 pages).
	In regard to claim 10, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. … techniques can further be implemented for purity testing the presence of a pure hydrocarbon, presence and concentration of hydrocarbon contaminants, presence of certain types of gasoline or their mixtures, and generally for testing any type of liquids that exhibit fluorescence (not only hydrocarbons) …”.  Further, the sample does not appear to be claimed as a component of the system.  Thus, “hydrocarbon” was not given any patentable weight since the type of sample does not appear to impose any additional structural limitations on the claimed apparatus (it should be noted that “hydrocarbon” was given patentable weight in the method claims).  Reichardt et al. disclose a system comprising:
(a) a container configured to carry a sample comprising a first component and a second component (e.g., “… quantify the relative components … cuvette-contained samples …” in the last section 1 paragraph and the first section 2.1 paragraph);
(b) an ultraviolet laser source configured to emit an ultraviolet laser at a wavelength to irradiate the sample in the container (e.g., “… diode-pumped Nd:YAG microlaser … generate 355-nm pulses …” in the first section 2.1 paragraph), the wavelength configured to induce fluorescence in the sample (e.g., “… Andor DH501-25F-913 ICCD (intensified charge-coupled device) is mounted to the spectrometer to capture the dispersed fluorescence …” in the second section 2.1 paragraph);
(c) a detector configured to detect the induced fluorescence (e.g., “… Andor DH501-25F-913 ICCD (intensified charge-coupled device) is mounted to the spectrometer to capture the dispersed fluorescence …” in the second section 2.1 paragraph), the ultraviolet laser source positioned spatially relative to the container and the detector to irradiate the e.g., “… cuvette is mounted on a two-axis translation stage to allow repeatable probing at different spatial locations. Figure 1 displays the coordinate system describing the location in the cuvette, where the x-coordinate corresponds to increased primary absorption of the laser beam, and the y-coordinate corresponds to increased secondary absorption of the fluorescence, as well as potential re-emission of that absorbed fluorescence …” in the first section 2.1 paragraph), the respective plurality of locations arranged in a straight line normal to the detector (e.g., “… decoupling the x and y translations requires that the beam path be oriented 90° relative to the centerline of the detection optics …” in the first section 2.2 paragraph); and
(d) a computer system comprising one or more processors, and a computer-readable medium storing instructions executable by the one or more processors to perform operations comprising determining a volume of the first component in the sample based on induced fluorescence detected by the detector at each of the plurality of locations arranged in the straight line normal to the detector (e.g., “… applying multivariate approaches, using such techniques to quantify the relative components in … spectrally resolved laser-induced fluorescence (LIF) …” in the last section 1 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use “multivariate” software as instructions stored on a computer-readable medium and executable by one or more processors to “quantify the relative components”).
	In regard to claim 15 which is dependent on claim 10, Reichardt et al. also disclose a motor configured to move the container to each of the plurality of distances e.g., “… cuvette is mounted on a two-axis translation stage to allow repeatable probing at different spatial locations. Figure 1 displays the coordinate system describing the location in the cuvette, where the x-coordinate corresponds to increased primary absorption of the laser beam, and the y-coordinate corresponds to increased secondary absorption of the fluorescence, as well as potential re-emission of that absorbed fluorescence …” in the first section 2.1 paragraph).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “two-axis translation stage” includes a motor to “allow repeatable probing at different spatial locations”.
	In regard to claim 17 which is dependent on claim 10, Reichardt et al. also disclose that the ultraviolet laser source is positioned spatially relative to the container to direct the ultraviolet laser into the container in a first direction, and the detector is positioned spatially relative to the container to detect the induced fluorescence in a second direction that is perpendicular to the first direction (e.g., “… cuvette is mounted on a two-axis translation stage to allow repeatable probing at different spatial locations. Figure 1 displays the coordinate system describing the location in the cuvette, where the x-coordinate corresponds to increased primary absorption of the laser beam, and the y-coordinate corresponds to increased secondary absorption of the fluorescence, as well as potential re-emission of that absorbed fluorescence …” in the first section 2.1 paragraph).
Claim(s) 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichardt et al. (Fluorescence measurements for evaluating the application of multivariate analysis techniques to optically thick environments, SAND2010-6571 (October 2010), 24 pages) in view of Coppeta et al. (Dual emission laser induced fluorescence for direct scalar behavior measurements, Experiments in Fluids Vol. 25 (June 1998), pp. 1-15).
11 which is dependent on claim 10, the cited prior art is applied as in claim 2 above.
	In regard to claim 12 which is dependent on claim 11, the cited prior art is applied as in claim 3 above.
	In regard to claim 13 which is dependent on claim 12, the cited prior art is applied as in claim 4 above.
	In regard to claim 16 which is dependent on claim 10, Reichardt et al. also disclose that the detector is configured to perform operations comprising measuring, at each distance of the plurality of distances, a respective greatest fluorescence intensity and a second greatest fluorescence intensity over the range of wavelengths (e.g., see the plot in Fig. 6 of fluorescence intensity (in units of “ICCD counts”) over a range of wavelengths (in units of “nm”) comprising a greatest fluorescence intensity at a first wavelength and a second greatest fluorescence intensity at a second wavelength).  The system of Reichardt et al. lacks an explicit description that at each of the plurality of locations, the greatest fluorescence intensity and the second greatest fluorescence intensity are used by executing the instructions stored on the computer-readable medium to determine a fluorescence intensity ratio for each known sample.  However, Coppeta et al. teach (last two section 1 paragraphs and second section 4.1 paragraph) that “… If the fluorescence intensity from each dye is measured simultaneously, the fluorescence ratios will be independent of laser light alignment, distribution, and intensity … we first present a demonstration of the ratiometric technique for measuring pH, then present a number of different possible dye combinations for measuring pH and temperature, and then conclude with two more simple demonstrations (measuring the amount of mixing and the temperature) … since the attenuation of dye 1 is a function of path length (not ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use “multivariate” software as instructions stored on a computer-readable medium and executable by one or more processors to “quantify the relative components” by determining fluorescence ratio using the greatest fluorescence intensity and the second greatest fluorescence intensity so as to obtain fluorescence ratio independent of laser light alignment, distribution, and intensity and wherein the fluorescence ratio at each of the plurality of locations are dependent on path length.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884